Citation Nr: 1741434	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-09 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder to include eczema, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 to July 1991, and had a period of active duty for training from October 1989 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015, the Veteran testified by videoconference from the Lebanon VA Medical Center at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is part of the record. 

The Veteran's claim for service connection for a skin disorder to include eczema was remanded by the Board in March 2016 for a medical opinion addressing the claimed skin condition.  In August 2016, the Veteran was afforded an examination addressing her skin condition.  This examination report along with the remainder of the evidence of record contains sufficient information to render a decision in this appeal.  Thus, the RO has completed all necessary action with respect to this directive.

The Board also remanded the case in March 2016 for the RO to obtain a 1995 Gulf War Registry Exam history.  The RO received confirmation from the Altoona, Pennsylvania, VAMC in October 2016 and the Philadelphia, Pennsylvania, VAMC in October 2016 that a Gulf War Exam from 1995 does not currently exist.  The Veteran was informed that efforts to obtain the Gulf War Exam were unsuccessful and she was asked to provide copies of any records she might have or advise VA of possible locations to look for the records.  Thus, the RO has completed all necessary action with respect to this directive.


FINDING OF FACT

The skin condition, diagnosed as eczema, was not initially manifested during, is not etiologically related to service (to include insect bites and environmental exposures), and is not a qualifying chronic disability under 38 C.F.R. § 3.317.  


CONCLUSION OF LAW

The criteria to establish service connection for a skin condition, diagnosed as eczema, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

VA's duty to notify was satisfied by letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims. Service treatment records, all identified and obtainable post-service VA and private treatment records, and lay statements have been associated with the record. 

The Veteran was afforded a VA examination in March 2012 and a medical opinion in August 2016 that addresses the etiology of her claimed skin condition.  The examination report and medical opinion contain sufficient information for the Board to render a decision in this appeal and address the theories of entitlement raised by the Veteran.  Accordingly, the Board finds that the duty to assist the Veteran has been met.  

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Service Connection

The Veteran contends that she has a skin condition, diagnosed as eczema, as a result of her active duty service.  She has present several theories of entitlement.  She has alleged that her current skin condition is related to in-service insect bites or environmental exposure, was initially manifested during service, or is an undiagnosed illness resulting from her service in Southwest Asia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163  Fed. Cir. (2004). 

For certain chronic conditions listed under 38 C.F.R. § 3.309(a), the presumptive provisions of 38 C.F.R. § 3.303(b) may be used to establish service connection.  Where the evidence shows a "chronic disease" in service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (e)(1). 

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from an undiagnosed illness, to include chronic medically unexplained multi-symptom illnesses that the Secretary determines under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i). 

 Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. §  3.317 (b).



Analysis

In May 2011, the Veteran reported that she was a Gulf War veteran and that "My skin problems started in 1991 shortly after I returned home."  The Veteran testified that she has sporadic eczema, a skin rash, which doctors had related to her military service-possibly caused by mosquitoes.  

The Veteran's reports of a history of skin problems dating to service, is contradicted by the objective medical records.  The Veteran's service treatment records (STRs) include a report of VA examination (demobilization) dated in July 1991, which reflects normal clinical evaluation of the skin and that the Veteran denied skin diseases on the history part of that exam. Moreover, post service private treatment records indicate that, in April 2008, the Veteran denied a history of recurrent or persistent rashes, changes in skin color, or diaphoresis.   This evidence weighs strongly against a finding of a chronic skin disability to include eczema during service or within years following service separation.

 In June 2008, the Veteran presented for complaint of rash of the right leg and toes for years, treated with Cortizone-10 and triple antibiotic creams.  The assessment was "? Contact dermatitis."  

In February 2009, the Veteran had "Faint erythematous lesions in dermatomal pattern on neck over distribution of patient's pain.  No Vesicles appreciated at this time."  The assessment was shingles.  

A September 2009 private treatment note shows no skin rash.  A letter dated in September 2009 from Dr. R reflects that the Veteran "denies history of rash."  This evidence weights strongly against a finding that the Veteran's current skin disability has been continuous since her active military service.  

An April 2010 VA Training Letter on environmental hazards in Iraq, Afghanistan and other military installations is associated with the Veteran's claims file.


An April 2011 private treatment note indicated that the Veteran had a history of outbreaks of eczema and contact dermatitis since returning from Saudi Arabia, occurring in vaginal area, legs, and elbows.  Objectively, no was rash seen.  While the provider notes a history of eczema and dermatitis since service, this notation is explicitly based on the Veteran's own reports.  A medical professionals' transcription of lay history or statements does not transform those statements into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, this statement is afforded little probative value.  

Report of VA skin examination dated in March 2012 reflects a history of skin rash beginning in service along with mosquito bites.  The Veteran further reported a history of "rash" on her distal lower extremities since early 1990s, treated over the years with steroid creams.  The examiner noted that on one occasion (per claims file) she was diagnosed with "contact dermatitis."  The examiner opined that:

The veteran's current skin problem is eczema. There is no correlation between this problem and insect bites. Therefore, here skin condition is not at least as likely as not related to insect bite while in military service.

Although the Veteran's theory of entitlement based on mosquito bites was addressed by the examiner in 2012, the examiner did not address the broader question of whether it is as likely as not that the Veteran's skin disorder diagnosed as eczema had its onset in service, or is as likely as not related to environmental exposures while serving in Southwest Asia.  Therefore, the Board remanded the case in March 2016 for a medical opinion to address her other theories of entitlement.

The RO obtained an adequate medical opinion in August 2016.  The opinion answered the inquiries presented by the Board.  The examiner opined that (a) the Veteran's current skin condition it is not at least as likely as not that the Veteran's eczema had its onset during service; (b) it is not at least as likely as not that eczema is related to environmental exposures during her service in Southwest Asia and (c) the Veteran current skin complaints are attributed to her currently diagnosed skin condition (eczema) and therefore does not have an undiagnosed skin condition.  The examiner observed that eczema was not documented in the Veteran's service treatment records or separation examination.  With respect to environmental exposures, the examiner observed that eczema is common in military members that have never deployed and in the population as a whole.  It was also more common on patients with asthma, a disability that the Veteran has.  The examiner further noted that the Veteran's disability was not an undiagnosed illness manifested by rash.  Rather, her current complaints were attributed to her currently diagnosed eczema.  The examiner observed that a survey of the Veterans med list and visits with the primary care physician (PCP) over the past 3 years reveal no dermatologic complaints or physical findings nor any dermatologic products on her medication list.  

After review of the above evidence, the Board concludes that the weight of the evidence is against finding that the Veteran has a current skin disability to include eczema or dermatitis that is related to her active duty service.  The weight of evidence does not show a chronic skin condition in service or for many years thereafter.  While there is evidence of a current skin condition, the weight of the evidence is against a finding that it is related to service.  There is not a competent medical opinion in the record that establishes a nexus between a current condition and active duty service.

In reaching this conclusion, the Board notes that the Veteran is competent to report observable symptoms such as a skin rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's contention that she has had such symptoms continuously since service may be considered by the Board.  The probative value of this statement, however, is diminished by the largely normal July 1991 post-deployment examination as well as the lack of supporting medical evidence since the Veteran's discharge that support her contention.

Furthermore, there exists the above discussed August 2016 VA medical opinion, which opined that any current dermatitis or eczema condition was less likely than not etiologically related to a disease in-service, to include environmental exposures while serving in Southwest Asia.  This opinion is competent and credible and based and considered all relevant evidence in the claims file, including the commonality of eczema in asthma suffers.  Additionally, the examiner reviewed the claims file and considered the Veterans list of medications and visits with the primary care physician (PCP) over a 3 years period.  The Veteran's treatment record revealed no dermatologic complaints or physical findings nor any dermatologic products on her medication list that one would expect to find with someone being treated for a long-term skin condition.  As such, this opinion is afforded the most weight regarding the issue of a nexus between the skin condition and active duty service.

To the extent that the Veteran contends that her eczema is related to her in-service insect bites, the Board places greater probative weight on the opinion reached by the 2012 examiner that found that no such relationship exists.  In contrast to the Veteran, who is a lay person, the opinion reached by the VA examination was proffered by a medical professional who has the requisite knowledge, training, and experience to render medical opinions.  

With the most weight afforded to the negative March 2012 and August 2016 VA medical opinions, the preponderance of the evidence is against this claim for service connection for eczema, meaning the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Accordingly, it must be denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for eczema, claimed as dermatitis, is denied.




____________________________________________
D.L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


